Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, are pending in this application.
Claims 6, 8-9, are none-elected.
Restriction
Having found the elected species in condition for allowance, additional species were examined as set forth in section 4(III) of the restriction and the MPEP 803.02.  The species searched and the inventions in condition for allowance over the prior arts of record are compounds of formulae I and II, wherein M, M’, R1-R2, are as defined in claim 1; R* is vinyl and q is 1.  The examination was stopped because the definitions of R* are not sufficiently few in number. The definition includes non-limiting aryl, arylalkyl, heteroaryl and non-limiting heteroalkyl, each of which is substituted by non-limiting substituents. The rings and vinyl are not sufficiently related in structure. Hence, formula III and the rest of formulae I and II are hereby withdrawn from further consideration.
“If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.” MPEP 803.02 IIIA.
“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species.” MPEP 803.02 IIIA.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
Claim 1, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The lengthy negative proviso that “when M is F, R* is not a member selected from . . . and agriculturally acceptable salts thereof” (pp. 2-4), “does not comply with 35 U.S.C. 112: the claim is an attempt to claim invention by excluding what applicants did not invent rather than by particularly and distinctly pointing out what they did invent; claim broad generic non-limiting aryl, arylalkyl, heteroaryl and non-limiting heteroarylalkyl each of which is substituted by non-limiting substituents; claim is broad generic claim in which applicants seek to establish monopoly of all such [oxaboroles], whether known or unknown, excepting . . . prior art compounds recited in quoted portion; noncompliance with statute is particularly clear since there is high degree of unpredictability in the art”. In re Schechter 98 USPQ 144 (CCPA, 1953).  Applicant fails “to particularly point out and distinctly claim [claims 1-5, 7, 13-20] the subject matter which the inventor or a joint inventor”, regards as the invention, so as to avoid infringement of any patent arising therefrom. By limiting the compounds to vinyl the rejection would be overcome.  Other appropriate corrections are also required.
In patent examination, it is essential for claims to be precise, clear, correct, and unambiguous.  In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). 
Lookwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed Cir. 1997).  
Objection
Claims 1-5, 7, 10-20, are objected to for having non-elected inventions. They must be amended as set forth above to be in condition for allowance over prior arts of record.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, at 571-272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
April 1, 2021